Citation Nr: 0915911	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
veteran's service-connected left hip disorder.  

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disorder (TDIU).  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by RO in March 
2003 and December 2004.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge at the RO in February 2007. 

The case then was remanded in July 2007 to the RO for 
additional development of the record.  

As noted, given the Veteran's recent hearing testimony as to 
the severity of his left hip symptomatology, the Board finds 
that he may be seeking an increased compensation for his 
service-connected left hip disorder.  This matter is referred 
to the RO for any indicated action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

In November 2008, the Board received additional evidence 
including a medical statement from the veteran.  These 
documents pertain to his current claim of service connection 
for a lumbar spine disorder.  

A waiver of consideration by the RO did not accompany these 
documents and the RO did not issue a Supplemental Statement 
of the Case (SSOC).  See 38 C.F.R. § 20.1304(c).  

In addition, noting that a waiver had not been submitted by 
the Veteran, the service representative requested that the 
case be remanded to the RO for initial consideration of the 
additional evidence.  

Further action as to the matter of a TDIU rating also must be 
deferred, and this issue is referred back to the RO.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

The RO should review the additionally 
submitted evidence and, following 
completion of any indicated development, 
should readjudicate the remaining claims 
in light of all the evidence of record.  

If any benefit sought on appeal is 
denied, then the Veteran and his 
representative should be furnished with a 
fully responsive SSOC and afforded them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



